Bloodworti-i, J.
1. The motion for a new trial alleges that the court erred in refusing a written request to charge as follows; “Before the jury would be authorized to convict on the testimony of ,an accomplice, the proven facts or circumstances in evidence relied on to corroborate the testimony of the accomplice must of itself, independently of the testimony of the accomplice, tend directly to connect the defendant with the particular criminal act charged and for which he is on trial. It is not sufficient merely to connect him with the accomplice; the evidence, to be sufficient to corroborate the accomplice, must tend directly and independently -[to] connect the defendant with the crime.”' The court gave all of the requested charge except that portion which begins with the words, “It is not sufficient.” When the entire charge is considered, it will be seen that the failure to give the omitted portion of the requested charge was not error.
*3822. The accomplice swore positively that he and the defendant and a third person, about the date named in the indictment, were engaged in making whisky. There were some corroborating circumstances, independent of the evidence of the accomplice, which tended to connect the accused with the guilty act, and the sufficiency of the corroboration was a matter entirely for determination by the jury; and this court will not disturb the judgment of the trial judge overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.